On an application for an order for the examination of plaintiff and two witnesses in an action on two promissory notes, the court limited the examination to the examination of plaintiff upon one of four items in dispute. Special circumstances are presented which render it proper that the deposition of Alfred A. Cohen and Nettie Cohen be taken. Order entered April 22, 1938, modified so as to provide that Alfred A. Cohen be examined as to items 2, 3, 4, and 5 of the notice of motion, and that Nettie Cohen be examined as to item 4 thereof. As so modified, the order, in so far as an appeal is taken, is affirmed, without costs; the examination to proceed on five days’ notice. Lazansky, P. J., Davis, Johnston, Adel and Close, JJ., concur.